FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KRISTIN M. PERRY; SANDRA B.              
STIER; PAUL T. KATAMI; JEFFREY J.
ZARRILLO,
                 Plaintiffs-Appellees,
CITY AND COUNTY OF SAN
FRANCISCO,
       Plaintiff-Intervenor-Appellee,
                   v.
ARNOLD SCHWARZENEGGER, in his
official capacity as Governor of
California; EDMUND G. BROWN, JR.,
in his official capacity as Attorney
General of California; MARK B.
HORTON, in his official capacity as
Director of the California               
Department of Public Health &
State Registrar of Vital Statistics;
LINETTE SCOTT, in her official
capacity as Deputy Director of
Health Information & Strategic
Planning for the California
Department of Public Health;
PATRICK O’CONNELL, in his official
capacity as Clerk-Recorder for the
County of Alameda; DEAN C.
LOGAN, in his official capacity as
Registrar-Recorder/County Clerk
for the County of Los Angeles,
                          Defendants,
                                         

                              549
550                PERRY v. SCHWARZENEGGER


                and                        No. 10-16696
DENNIS HOLLINGSWORTH; GAIL J.                  D.C. No.
KNIGHT; MARTIN F. GUTIERREZ;               3:09-cv-02292-
HAK-SHING WILLIAM TAM; MARK                     VRW
A. JANSSON;                               Northern District of
PROTECTMARRIAGE.COM-YES ON 8, A               California,
PROJECT OF CALIFORNIA RENEWAL,             San Francisco
as official proponents of
                                                 ORDER
Proposition 8,
                                              CERTIFYING A
Defendants-Intervenors-Appellants.
                                              QUESTION TO
                                              THE SUPREME
                                                COURT OF
                                              CALIFORNIA

                      Filed January 4, 2011

  Before: Stephen Reinhardt, Michael Daly Hawkins, and
             N. Randy Smith, Circuit Judges.


                            ORDER

   Before this panel of the United States Court of Appeals for
the Ninth Circuit is an appeal concerning the constitutionality
under the United States Constitution of Article I, § 7.5 of the
California Constitution (“Proposition 8”). Because we cannot
consider this important constitutional question unless the
appellants before us have standing to raise it, and in light of
Arizonans for Official English v. Arizona, 520 U.S. 43 (1997)
(“Arizonans”), it is critical that we be advised of the rights
under California law of the official proponents of an initiative
measure to defend the constitutionality of that measure upon
its adoption by the People when the state officers charged
with the laws’ enforcement, including the Attorney General,
                    PERRY v. SCHWARZENEGGER                      551
refuse to provide such a defense or appeal a judgment declar-
ing the measure unconstitutional. As we are aware of no con-
trolling state precedent on this precise question, we
respectfully ask the Supreme Court of California to exercise
its discretion to accept and decide the certified question
below.

I.    Question Certified

  Pursuant to Rule 8.548 of the California Rules of Court, we
request that the Court answer the following question:

      Whether under Article II, Section 8 of the California
      Constitution, or otherwise under California law, the
      official proponents of an initiative measure possess
      either a particularized interest in the initiative’s
      validity or the authority to assert the State’s interest
      in the initiative’s validity, which would enable them
      to defend the constitutionality of the initiative upon
      its adoption or appeal a judgment invalidating the
      initiative, when the public officials charged with that
      duty refuse to do so.

We understand that the Court may reformulate our question,
and we agree to accept and follow the Court’s decision. Cal.
R. Ct. 8.548(b)(2), (f)(5).

II.   Background

                                 A

   This appeal concerns a subject that is familiar to the
Supreme Court of California: the constitutionality of exclud-
ing same-sex couples from the institution of marriage in Cali-
fornia. In May 2008, the Court declared that California
statutes limiting marriage to opposite-sex couples were
unconstitutional under the equal protection clause of the Cali-
fornia Constitution. The Court then invalidated those statutes
552                    PERRY v. SCHWARZENEGGER
and prohibited their enforcement. In re Marriage Cases, 183
P.3d 384, 452-453 (Cal. 2008). In the months that followed,
California issued approximately 18,000 marriage licenses to
same-sex couples.

   Then, in November 2008, the People of the State of Cali-
fornia voted to adopt Proposition 8, an initiative constitutional
amendment that “added a new section — section 7.5 — to
article I of the California Constitution, providing: ‘Only mar-
riage between a man and a woman is valid or recognized in
California.’ ” Strauss v. Horton, 207 P.3d 48, 59 (Cal. 2009).
Proposition 8 had been placed on the ballot by five Califor-
nians, Defendants-Intervenors-Appellants Dennis Hollings-
worth, Gail J. Knight, Martin F. Gutierrez, Hak-Shing
William Tam, and Mark A. Jansson, whom California law
recognizes as the official “proponents” of the measure.1 Cal.
Elec. Code § 342.

  After Proposition 8 was enacted, opponents of the measure
brought an original action for a writ of mandate in the
  1
    As the official “proponents,” the intervenors were responsible for pay-
ing the initiative filing fee (Cal. Elec. Code § 9001), requesting that the
Attorney General prepare a “circulating title and summary” of the initia-
tive for the intervenors to present to electors when circulating a petition
to qualify the initiative for the ballot (Cal. Elec. Code § 9001), preparing
petition forms to collect signatures to qualify the initiative for the ballot
(Cal. Elec. Code §§ 9001, 9012, 9014), managing signature gatherers (Cal.
Elec. Code §§ 9607, 9609), filing the petitions for signature verification
(Cal. Elec. Code § 9032), and designating arguments in favor of the initia-
tive for the voter information guide (Cal. Elec. Code § 9067, 9600). Pro-
ponents also established “ProtectMarriage.com — Yes on 8, a Project of
California Renewal,” also a defendant-intervenor-appellant here, as a “bal-
lot measure committee” to support Proposition 8 under Cal. Gov’t Code
section 84107. ProtectMarriage.com was responsible for all aspects of the
campaign to qualify Proposition 8 for the ballot, including the collection
of 1.2 million signatures. The committee spent $37 million to qualify
Proposition 8 for the ballot and to campaign in its favor in order to ensure
its adoption. See Perry v. Schwarzenegger, 704 F. Supp. 2d 921, 954-955
(N.D. Cal. 2010).
                   PERRY v. SCHWARZENEGGER                  553
Supreme Court of California, seeking invalidation of Proposi-
tion 8 as an improper attempt by the People to revise, rather
than amend, the California Constitution through exercise of
the initiative power. The three named respondents in that pro-
ceeding, Mark D. Horton, Linette Scott, and Edmund G.
Brown, Jr. — also defendants here — refused to defend the
measure’s constitutionality under state law, but remained par-
ties to the proceeding; Proponents were permitted to intervene
and defended Proposition 8 as a lawful initiative constitu-
tional amendment. The Court then upheld Proposition 8
against the opponents’ challenge, but preserved the 18,000
marriages of same-sex couples that had already been per-
formed. Strauss, 207 P.3d at 114, 119, 122.

                               B

   Days before Strauss was decided, plaintiffs-appellees filed
this action in the United States District Court for the Northern
District of California, alleging that Proposition 8 violates the
Fourteenth Amendment to the United States Constitution and
seeking declaratory and injunctive relief. The named defen-
dants — the three officers who were respondents in Strauss,
plus the Governor and the County Clerks of Alameda and Los
Angeles Counties — filed answers to the complaint but
declined to defend the measure’s constitutionality. Proponents
were then permitted to intervene to do so. After a twelve-day
bench trial, the district court made findings of fact, and “con-
clude[d] that Proposition 8 is unconstitutional” under both the
Due Process Clause and the Equal Protection Clause. Perry v.
Schwarzenegger, 704 F. Supp. 2d. 921, 1003 (N.D. Cal.
2010). The court then entered the following injunction:

    Defendants in their official capacities, and all per-
    sons under the control or supervision of defendants,
    are permanently enjoined from applying or enforcing
    Article I, § 7.5 of the California Constitution.
554                    PERRY v. SCHWARZENEGGER
This court stayed the injunction pending appeal; Proposition
8 remains in effect in California pending our final decision.
Plaintiffs and Proponents disagree as to the legal status of
Proposition 8 should it be determined that we are without
jurisdiction to hear this appeal.2

   Proponents appealed the district court order, but the named
official defendants did not. We asked the parties to brief, as
a preliminary matter, the Proponents’ standing to seek review
of the district court order, in light of Arizonans and earlier
decisions of the United States Supreme Court. Having consid-
ered the parties’ briefs and arguments, we are now convinced
that Proponents’ claim to standing depends on Proponents’
particularized interests created by state law or their authority
under state law to defend the constitutionality of the initiative,
which rights it appears to us have not yet been clearly defined
by the Court. We therefore request clarification in order to
determine whether we have jurisdiction to decide this case.

III.   Explanation of Certification

   This court is obligated to ensure that it has jurisdiction over
this appeal before proceeding to the important constitutional
questions it presents, and we must dismiss the appeal if we
  2
    Plaintiffs argue that Proponents have no standing and therefore ask us
to simply dismiss this appeal. At oral argument, Plaintiffs contended that
were we to do so, the district court decision would be binding on the
named state officers and on the county clerks in two counties only, Los
Angeles and Alameda, and that further litigation in the state courts would
be necessary to clarify the legal status of Proposition 8 in the remaining
fifty-six counties. Alternatively, they suggested that the Governor, Attor-
ney General, or State Registrar would be required to issue a “legal direc-
tive” to the county clerks to cease enforcing Proposition 8.
  Proponents argue that if they lack standing to appeal, then we are
required not only to dismiss the appeal but also to vacate the district court
judgment. In any event, we are required to resolve, nostra sponte, the issue
of standing before proceeding further with this matter.
                      PERRY v. SCHWARZENEGGER                        555
lack jurisdiction. The certified question therefore is disposi-
tive of our very ability to hear this case.3

                                   A

   “The standing Article III requires must be met by persons
seeking appellate review, just as it must be met by persons
appearing in courts of first instance.” Arizonans, 520 U.S. at
64. Having been granted intervention in the district court is
not enough to establish standing to appeal; “an intervenor’s
right to continue a suit in the absence of the party on whose
side intervention was permitted is contingent upon a showing
by the intervenor that he fulfills the requirements of Art. III.”
Diamond v. Charles, 476 U.S. 54, 68 (1986). Where a plain-
tiff in federal district court must demonstrate “an ‘injury in
fact’ — an invasion of a legally protected interest” by the
defendant, Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992) — so too must an appellant prove his standing by
establishing “a concrete injury related to the judgment” he
seeks to appeal. W. Watersheds Project v. Kraayenbrink, 620
F.3d 1187, 1196 (9th Cir. 2010). States, however, “ha[ve] the
power to create new interests, the invasion of which may con-
fer standing.” Diamond, 476 U.S. at 65 n.17. “In such a case,
the requirements of Article III may be met.” Id.

   Proponents contend that they possess such an “interest that
is created and secured by California law” — an interest in the
validity of the voter-approved initiative they sponsored, which
interest is “inva[ded]” by the judgment declaring Proposition
8 unconstitutional. Proponents’ Br. 22. They argue that their
interest as the official proponents of the initiative is different
  3
   In a separate published opinion filed concurrently with this order, we
dismiss for lack of standing the appeal on the merits in a companion case,
number 10-16751, that was filed by the County of Imperial, its Board of
Supervisors, and a Deputy Clerk of the County. Therefore, we may reach
the merits of the constitutional questions presented only if Proponents
have standing to appeal.
556                PERRY v. SCHWARZENEGGER
in kind than that of the citizens of California generally. If Pro-
ponents do possess such a particularized interest, they would
have standing to appeal the judgment below.

   Proponents also claim an alternative and independent addi-
tional basis for standing: The State of California itself has an
undisputed interest in the validity of its laws, and Proponents
argue that “they may directly assert the State’s interest in
defending the constitutionality of its laws.” Proponents’ Br.
19. Proponents allege they are able to represent the State’s
interest because they “have ‘authority under state law’ to
defend the constitutionality of an initiative they have success-
fully sponsored . . . acting ‘as agents of the people’ of Califor-
nia ‘in lieu of public officials’ who refuse to do so.” Id.
(quoting Karcher v. May, 484 U.S. 72, 82 (1987) and Arizo-
nans, 520 U.S. at 65). If California does grant the official pro-
ponents of an initiative the authority to represent the State’s
interest in defending a voter-approved initiative when public
officials have declined to do so or to appeal a judgment inval-
idating the initiative, then Proponents would also have stand-
ing to appeal on behalf of the State.

                                B

   The parties agree that “Proponents’ standing” — and there-
fore our ability to decide this appeal — “ ‘rises or falls’ on
whether California law” affords them the interest or authority
described in the previous section. Proponents’ Reply Br. at 8
(quoting Plaintiffs’ Br. 30-31). It is not sufficiently clear to
us, however, whether California law does so. In the absence
of controlling authority from the highest court of California
on these important questions of an initiative proponent’s
rights and interests in the particular circumstances before us,
we believe we are compelled to seek such an authoritative
statement of California law. Cf. Arizonans, 520 U.S. at 65
(“[W]e are aware of no Arizona law appointing initiative
sponsors as agents of the people of Arizona to defend, in lieu
                      PERRY v. SCHWARZENEGGER                          557
of public officials, the constitutionality of initiatives made law
of the State.”) (emphasis added).

   We are aware that in California, “All political power is
inherent in the people,” Cal. Const. art. II, § 1, and that to that
end, Article II, section 8(a) of the California Constitution pro-
vides, “The initiative is the power of the electors to propose
statutes and amendments to the Constitution and to adopt or
reject them.” We are also aware that the Supreme Court of
California has described the initiative power as “one of the
most precious rights of our democratic process,” and indeed,
that “the sovereign people’s initiative power” is considered to
be a “fundamental right.” Assoc. Home Builders v. City of
Livermore, 557 P. 2d 473, 477 (Cal. 1976); Brosnahan v.
Brown, 651 P.2d 274, 277 (Cal. 1982); Costa v. Super. Ct.,
128 P.3d 675, 686 (Cal. 2006). Finally, we are aware of Cali-
fornia law that the courts have a “solemn duty to jealously
guard” that right, Amador Valley Joint Union High Sch. Dist.
v. State Bd. of Equalization, 583 P.2d 1281, 1302 (Cal. 1978)
(internal quotation marks omitted), “and to prevent any action
which would improperly annul that right,” Martin v. Smith,
176 Cal. App. 2d 115, 117 (1959).

   The power of the citizen initiative has, since its inception,
enjoyed a highly protected status in California. For example,
the Legislature may not amend or repeal an initiative statute
unless the People have approved of its doing so. Cal. Const.
art. II, § 10(c).4 Most relevant here, “the Governor has no veto
power over initiatives,” Kennedy Wholesale, Inc. v. State Bd.
of Equalization, 806 P.2d 1360, 1364 n.5 (Cal. 1991), and the
Attorney General possesses no veto power at all.
  4
   See People v. Kelly, 222 P.3d 186, 200 (Cal. 2010) (“California’s bar
on legislative amendment of initiative statutes stands in stark contrast to
the analogous constitutional provisions of other states. No other state in
the nation carries the concept of initiatives as ‘written in stone’ to such
lengths as to forbid their legislatures from updating or amending initiative
legislation.”) (internal quotation marks and citations omitted).
558                   PERRY v. SCHWARZENEGGER
   Although the Governor has chosen not to defend Proposi-
tion 8 in these proceedings, it is not clear whether he may,
consistent with the California Constitution, achieve through a
refusal to litigate what he may not do directly: effectively veto
the initiative by refusing to defend it or appeal a judgment
invalidating it, if no one else — including the initiative’s pro-
ponents — is qualified to do so.5 Proponents argue that such
a harsh result is avoided if the balance of power provided in
the California Constitution establishes that proponents of an
initiative are authorized to defend that initiative, as agents of
the People, in lieu of public officials who refuse to do so.
Similarly, under California law, the proponents of an initiative
may possess a particularized interest in defending the consti-
tutionality of their initiative upon its enactment; the Constitu-
tion’s purpose in reserving the initiative power to the People
would appear to be ill-served by allowing elected officials to
nullify either proponents’ efforts to “propose statutes and
amendments to the Constitution” or the People’s right “to
adopt or reject” such propositions. Cal. Const. art. II, § 8(a).
Rather than rely on our own understanding of this balance of
power under the California Constitution, however, we certify
the question so that the Court may provide an authoritative
answer as to the rights, interests, and authority under Califor-
nia law of the official proponents of an initiative measure to
defend its validity upon its enactment in the case of a chal-
lenge to its constitutionality, where the state officials charged
with that duty refuse to execute it.

   Proponents and an amicus, the Center for Constitutional
Jurisprudence, have referred us to numerous cases in which
proponents of an initiative defended against pre-election chal-
lenges to their initiatives,6 defended against post-election
  5
     Here, of course, the Attorney General was also a defendant and refused
to defend the initiative along with the Governor.
   6
     See Indep. Energy Producers Ass’n v. McPherson, 136 P.3d 178 (Cal.
2006) (proponents defended against challenge that subject matter of initia-
tive was improper under the state constitution); Legislature v. Deukmejian,
                       PERRY v. SCHWARZENEGGER                          559
challenges concerning the validity of their exercise of the ini-
tiative power,7 and proponents of an initiative were permitted
to intervene to defend, alongside government defendants, the
validity of their initiatives.8 None of those cases explained,
however, whether or why proponents have the right to defend
the validity of their initiative upon enactment when the state
officials charged with the law’s enforcement refuse to do so,
either because proponents have a particularized state-law
interest in doing so or because they are authorized to represent
the State’s interest in defending the initiative adopted by the
People. In particular, Proponents rely on Strauss v. Horton as

669 P.2d 17 (Cal. 1983) (same); see also Costa v. Super. Ct., 128 P.3d 675
(Cal. 2006) (challenge based on differences between the versions of the
measure (1) submitted to the Attorney General prior to the circulation of
the initiative petition, and (2) printed on the petition that was circulated
for signature); Senate v. Jones, 988 P.2d 1089 (Cal. 1999) (challenge
based on single-subject rule for initiatives); Brosnahan v. Eu, 641 P.2d
200 (Cal. 1982) (challenge to signatures qualifying measure for the bal-
lot); Vandeleur v. Jordan, 82 P.2d 455 (Cal. 1938) (challenge based on
format and content of initiative petition).
   7
     See Strauss v. Horton, 207 P.3d 48 (Cal. 2009) (Proponents permitted
to intervene to defend Proposition 8 as a valid exercise of the initiative
power to amend, rather than revise, the California Constitution); City of
Westminster v. County of Orange, 204 Cal. App. 3d 623 (1988) (propo-
nents intervened to defend against challenge that subject matter of initia-
tive — tax levies — was improper under the state constitution);
Community Health Ass’n v. Bd. of Supervisors, 146 Cal. App. 3d 990
(1983) (same).
   8
     See Amwest Surety Ins. Co. v. Wilson, 906 P.2d 1112 (Cal. 1995) (pro-
ponents intervened in state official’s challenge to an act of the Legislature
that amended, without voter approval, an initiative); 20th Century Ins. Co.
v. Garamendi, 878 P.2d 566 (Cal. 1994) (proponents intervened to defend,
alongside state official, the implementation of state initiative); Calfarm
Ins. Co. v. Deukmejian, 771 P.2d 1247 (Cal. 1989) (proponents intervened
as “real parties in interest” to defend, alongside state officials, challenge
that state initiative was unconstitutional); People ex rel. Deukmejian v.
County of Mendocino, 683 P.2d 1150 (Cal. 1984) (proponents intervened
to assist county officials in defending against challenge that county initia-
tive ordinance was preempted by state law).
560                    PERRY v. SCHWARZENEGGER
evidence that “California law authorizes Proponents to defend
Proposition 8 on behalf of the State,” because the Supreme
Court of California “permitted these very Proponents to
defend this very Proposition when the Attorney General
would not do so.” Proponents’ Br. 20. But the Court did not
explain in Strauss why Proponents were permitted to inter-
vene, and under Arizonans we cannot simply infer from the
fact that they were allowed to do so that they have either the
particularized state-created interest or the authority under the
state constitution or other state law to act as agents of the Peo-
ple that they would need to be proper sole appellants here.

   We are aware of only one case presenting circumstances
similar to those here (a post-enactment substantive challenge
to an initiative) that provides any discussion of official propo-
nents’ rights to appeal a lower court decision regarding a bal-
lot initiative in the absence of the government officials
charged with its enforcement: Simac Design, Inc. v. Alciati,
92 Cal. App. 3d 146 (1979). We recognize that the issues in
that case were in some regard dissimilar, however, and it was
decided by only an intermediate court and has not been dis-
cussed in subsequent decisions of the Supreme Court of Cali-
fornia. We therefore believe that we are required under
Arizonans to request a more definitive statement from the
State’s highest court rather than treat that decision as control-
ling.9

   We do not find Building Industry Ass’n v. City of Cama-
rillo, 718 P.2d 68 (Cal. 1986), to be controlling authority for
the question certified here either. That case explained, in
dicta, that if government officials failed to defend an
initiative-enacted law “with vigor,” then “[p]ermitting inter-
vention by the initiative proponents . . . would serve to guard
  9
    We recognize that the discussion of proponents’ standing in Arizonans
is obiter dictum. See 520 U.S. at 65-66. Nevertheless it is a forceful state-
ment in a decision by a unanimous Court and we believe we would be
unwise to disregard it.
                      PERRY v. SCHWARZENEGGER                         561
the people’s right to exercise initiative power, a right that
must be jealously defended by the courts.” Id. at 75. While the
statement may accurately express the intent of the California
Constitution, it was not a holding, and thus would not appear
to satisfy the requirements of Arizonans.10 In addition,
because it addresses possible intervention, it does not directly
address the authority or interest of initiative proponents. Con-
sequently, although all the cases cited underscore the signifi-
cant interest initiative proponents have in defending their
measures in the courts, we lack an authoritative statement of
California law that would establish proponents’ rights to
defend the validity of their initiatives, whether because they
have a particularized state-created interest in doing so or
because under California law they are authorized to assert the
State’s interest, on behalf of the People, in defending the con-
stitutionality of an initiative measure or appealing a judgment
invalidating that measure, when the state officials charged
with that responsibility refuse to do so. We believe that we
require such an authoritative determination by the Court
before we can determine whether Proponents have standing to
maintain this appeal.

                                    C

  The question we certify affects the “fundamental right”
under the California Constitution of the State’s electors to
  10
     That the statement in Building Industry Ass’n is dictum was recog-
nized in City & County of San Francisco v. State, 128 Cal. App. 4th 1030,
1042 n.9 (2005). That case did not hold to the contrary, however. The
Court of Appeal rejected as insufficient the interest in defending Proposi-
tion 22 claimed by a group formed one year after its adoption, but noted
that “this case does not present the question of whether an official propo-
nent of an initiative (Elec. Code, § 342) has a sufficiently direct and
immediate interest to permit intervention in litigation challenging the
validity of the law enacted.” Id. at 1038 (emphasis added). The Court’s
subsequent decision in In re Marriage Cases did not answer that question
either, and it described the Proposition 22 Legal Defense Fund as an “ad-
vocacy group” rather than the official proponents of the initiative. 183
P.3d at 405-406.
562                PERRY v. SCHWARZENEGGER
participate directly in the governance of their State. The
answer to that question will also affect our ability to consider
the fundamental rights under the United States Constitution
asserted by Plaintiffs. We therefore pray the Court to accept
our request for certification.

IV.   Administrative Information

   The names and addresses of lead counsel for the parties and
intervenors are listed in the appendix at the end of this order.
Cal. R. Ct. 8.548(b)(1). A complete listing of all counsel for
parties, intervenors, and amici curiae is provided in the
unpublished memorandum filed concurrently herewith. If the
Supreme Court of California accepts this request, the
Defendants-Intervenors-Appellants (Proponents) should be
deemed the petitioners.

   The Clerk is hereby directed to transmit forthwith to the
Court the original and ten copies of this order and accompa-
nying memorandum, as well as a certificate of service on the
parties. Cal. R. Ct. 8.548(d). The clerk shall also transmit the
following along with this request: ten copies of the district
court Findings of Fact / Conclusions of Law / Order (704 F.
Supp. 2d. 921 (N.D. Cal. 2010)); ten copies of the Permanent
Injunction issued by the district court (docket entry 728 in No.
C 09-2292-VRW (N.D. Cal. Aug. 12, 2010)); a copy of the
video recording of the oral argument heard in these appeals on
December 6, 2010; the briefs of the parties and intervenors in
this appeal; and the briefs amicus curiae filed by (1) the Cen-
ter for Constitutional Jurisprudence and (2) Equality Califor-
nia in No. 10-16696. The Clerk shall provide additional
record materials if so requested by the Supreme Court of Cali-
fornia. Cal. R. Ct. 8.548(c).

  The case is withdrawn from submission, and further pro-
ceedings in this court are stayed pending final action by the
Supreme Court of California. The parties shall notify the
Clerk of this Court within three days after the Court accepts
                  PERRY v. SCHWARZENEGGER                563
or rejects certification, and again within three days if the
Court renders an opinion. The panel retains jurisdiction over
further proceedings.

  IT IS SO ORDERED.




                        APPENDIX

Lead Counsel for Defendants-Intervenors-Appellants
Charles J. Cooper (argued)
COOPER & KIRK, PLLC
1523 New Hampshire Avenue, N.W.
Washington, DC 20036

Lead Counsel for Plaintiffs-Appellees
David Boies (argued)
BOIES, SCHILLER & FLEXNER
333 Main St.
Armonk, NY 10504

Theodore Olson (argued)
GIBSON DUNN & CRUTCHER, LLP
1050 Connecticut Ave., NW
Washington, DC 20036-5306

Lead Counsel for Plaintiff-Intervenor-Appellee City and
County of San Francisco
Therese Stewart, Chief Deputy City Attorney (argued)
SAN FRANCISCO CITY ATTORNEY’S OFFICE
City Hall 234
One Dr. Carlton B. Goodlett Place
San Francisco, CA 94102-4682
564                PERRY v. SCHWARZENEGGER
Lead Counsel for Defendant Arnold Schwarzenegger, in his
official capacity as Governor of California
Tamar Pachter, Deputy Attorney General (no appearance)
CALIFORNIA DEPARTMENT OF JUSTICE
Suite 11000
455 Golden Gate Ave.
San Francisco, CA 94102

Andrew W. Stroud, Attorney (no appearance)
Mennemeier, Glassman & Stroud LLP
980 9th Street
Suite 1700
Sacramento, CA 95814

Lead Counsel for Defendant Edmund G. Brown, Jr., in his
official capacity as Attorney General of California
Tamar Pachter, Deputy Attorney General (no appearance)
(see above)

Lead Counsel for Defendants Mark B. Horton, in his official
capacity as Director of the California Department of Public
Health & State Registrar of Vital Statistics, and Linette Scott,
in her official capacity as Deputy Director of Health Informa-
tion & Strategic Planning for the California Department of
Public Health
Kenneth C. Mennemeier, Jr. (no appearance)
Mennemeier, Glassman & Stroud LLP
980 9th Street
Suite 1700
Sacramento, CA 95814
                  PERRY v. SCHWARZENEGGER                565
Lead Counsel for Defendant Patrick O’Connell, in his official
capacity as Clerk-Recorder for the County of Alameda
Claude Franklin Kolm, Esquire (no appearance)
OFFICE OF COUNTY COUNSEL
Suite 450
1221 Oak Street
Oakland, CA 94612-4296

Lead Counsel for Defendant Dean C. Logan, in his official
capacity as Registrar-Recorder/County Clerk for the County
of Los Angeles
Judy W. Whitehurst, Principal Deputy County Counsel (no
appearance)
LOS ANGELES COUNTY COUNSEL
6th Floor
648 Kenneth Hahn Hall of Administration
500 West Temple Street
Los Angeles, CA 90012-2713